Case 2:20-cr-00011-JRG-RSP Document 30 Filed 08/13/21 Page 1 of 1 PageID #: 83




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §   Case No. 2:20-CR-11 JRG-RSP
                                                  §
 TRINITY WAYNE COLEMAN                            §

               ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                        FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Counts 1 and 2 of an

indictment charging defendant with a violation of 18 U.S.C. ' 1029(a)(2), use of an unauthorized

access device, and 18 U.S.C. § 1708, possession of stolen mail. Having conducted a proceeding

in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that

the Court accept the defendant=s guilty plea. The parties waived their right to file objections to the
    .
Findings of Fact and Recommendation. The Court is of the opinion that the Findings of Fact and

Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed July 13, 2021, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count 1 and 2 of the indictment in the above-numbered cause.

       So ORDERED and SIGNED this 13th day of August, 2021.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
